Citation Nr: 1022383	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-38 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The Veteran had active service from July 1969 to February 
1971.  He was born in 1943. 

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

A 10 percent rating was assigned for the Veteran's service-
connected migraine headaches from April 1979.  By a rating 
action in May 2003, effective October 21, 2002 (the date on 
which he had filed his claim for an increase), the rating was 
increased to 30 percent disability.  

In October 2007, the Board remanded the two issues shown on 
the first page of the present decision, for specified 
development.  In that same decision, the Board denied 
entitlement to service connection for an additional 
disability of the nervous system (other than headaches), 
dermatophytosis, a neurosis, degenerative arthritis, a disc 
disorder, and a forearm disorder; thus resolving those issues 
on appeal.


FINDINGS OF FACT

1.  The Veteran's migraine headaches are well controlled by 
Vicodin, and currently are not shown to be manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe work impairment.

2.  The Veteran's tinea pedis is currently asymptomatic, does 
not involve any significant surface except intermittently 
during the winter between the toes, and does not require 
immunosuppressors or steroid medications.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
higher than 30 percent for the service-connected migraine 
headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.124a, including Diagnostic Code (DC) 
8100 (2009).

2.  The criteria for a compensable rating for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.118, 
Diagnostic Code (DC) 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  The appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice 
and, as discussed below, the Board finds none.

The Board notes that the RO issued additional VCAA notice 
letters which advised the Veteran of the standards for 
assigning disability ratings and effective dates.  He was 
advised that evidence considered in assigning his disability 
ratings included the nature and symptoms of the conditions; 
the severity and duration of the symptoms; the impact of the 
condition and symptoms upon employment.  He was further 
advised that examples of evidence that may be capable of 
substantiating his claims included information about on-going 
treatment records, or other information regarding how his 
condition affected his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.

Thus, although additional notice was not required, the RO did 
provide additional notice to ensure complete development of 
the claim.  Overall, the Board finds that the VCAA notice 
requirements have been met.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting him in the procurement 
of service treatment records (STRs) and pertinent post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
available STRs and his available private and VA medical 
records.  The Veteran was afforded VA examination to evaluate 
the nature and severity of his service-connected disability.  
The examination was adequate, because it considered the 
evidence of record and the reported history, noted physical 
findings and reasons for the opinions provided on 
examination.


Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim being decided on appeal that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claims

A.  General Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2. An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working 


or seeking work.  38 C.F.R. § 4.2.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the current appeal arose from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).


B.  Migraine Headaches

38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, provides for a 
50 percent rating for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is provided for 
migraine with characteristic prostrating attacks occurring on 
an average once a month over last several months.  A 10 
percent rating is provided for migraine with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.

The rating criteria do not define "prostrating", nor has 
the U.S. Court of Appeals for Veterans Claims.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what constitutes a prostrating attack).  
By way of reference, the Board notes that according to 
Webster's New World Dictionary of American English (3rd 
College Ed. 1986), at 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."  A very 
similar definition is found in Dorland's Illustrated Medical 
Dictionary at 1367 (28th Ed. 1994), in which "prostration" 
is defined as "extreme exhaustion or powerlessness."  

Prior records are in the file reflecting that, in 1970, the 
Veteran had what were felt to be classic histamine cephalgia 
episodes.  

In August 2001, the Veteran was found to have migraine 
headaches occurring 1-2 times a week for about 45 minutes 
each.  The episodes were said to be pulsating and severe.  

Thereafter, there was no clinical sign of headaches, and it 
was felt that they had been resolved with medication, 
including Vicodin.  He had taken other medications in the 
past, and with the use of Sansert, the episodes had decreased 
in frequency.

On VA examination in 2003, he said he had severe headaches 
lasting 1-2 hours with medication and for many hours without 
medication, which occurred about 2 times a month.   

Pursuant to the Board's remand, the Veteran was provided a VA 
examination in September 2009 to determine the current status 
of his headaches.  The claims file was reviewed, and he 
confirmed the detailed history of headaches with some light 
sensitivity, etc., in the past.  He said he had not worked 
since 1981, when he had resumed drinking heavily.  At 
present, he said he had a migraine headache every week or two 
but these were easily controlled with Vicodin.  
Parenthetically, he said he had suffered a stroke in 2006 and 
had some secondary problems with that, which caused 
occupational difficulties as well.  (It is noted that he had 
been in and out of incarceration, although the exact details 
of all such periods are unclear.)  He felt that half of his 
current headaches were prostrating or severe in nature.  
Despite being a layperson, the Veteran is entitled to make 
such an observation.  However, in this case, "prostrating" 
is a term of art, and the medical expert, the examiner, 
concluded that the file did not confirm the clinical presence 
of what might be otherwise described as prostrating episodes.
.
In assessing the Veteran's current symptoms associated with 
migraine headaches, it is noted that he appears to have 
episodes more than once a week.  However, by his own 
admission, and as confirmed in the pertinent clinical data, 
these are well handled by the use of Vicodin.  Moreover, 
although he calls them "prostrating," that characterization 
is not independently confirmed and is not confirmed in the 
medical sense, as opposed to a mere layperson's anecdotal 
description.  The Board finds no reasonable basis for not 
supporting the recent increase to 30 percent, but also finds 
nothing in the way of clinical findings or medical opinion 
evidence to support a level of ratable disability beyond 
that.  In that regard, the evidence is not equivocal and a 
reasonable doubt is not raised to be resolved in his favor.

C.  Tinea Pedis

Tinea pedis is rated by analogy to Diagnostic Code 7806 and 
to DC 7813.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, the criteria 
for a 10 percent rating specify a skin disorder which covers 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of the 
exposed area affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than 6 weeks during the past 12-month 
period.  The criteria for a 60 percent rating are a skin 
disorder which covers more than 40 percent of the entire 
body, or more than 40 percent of exposed areas be affected; 
or requiring constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.

Alternatively, a skin disorder can be rated under Diagnostic 
Code 7813 as disfigurement of the head, face or neck (DC 
7800) or as scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  Diagnostic Codes 
7800 to 7805 were amended effective October 23, 2008, but, 
because the Veteran's claim was received prior to October 23, 
2008, the older criteria apply.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (amendments are applicable only to claims 
received on or after Oct. 23, 2008)

Under DC 7800, a skin disorder with one characteristic of 
disfigurement of the head, face, or neck is rated 10 percent 
disabling.  A skin condition with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, is rated 30 
percent disabling.  A skin disorder of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  

Note (1) to DC 7800 provides that the eight characteristics 
of disfigurement, for purposes of rating under 38 C.F.R. § 
4.118, are: A scar 5 or more inches (13 or more cm.) in 
length; a scar at least one-quarter inch (0.6 cm.) wide at 
the widest part; the surface contour of a scar is elevated or 
depressed on palpation; a scar is adherent to underlying 
tissue; the skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); the skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); the underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); or the skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

In service, the Veteran demonstrated treatment for 
dyshidrosis of the hands secondary to an infection in 1970; 
and a rash of the hands and feet in December 1970.  He was 
diagnosed with tinea pedis.

In this case, and as noted in the prior Board action herein, 
the Veteran was shown to have had acute acne over the 
shoulders in February 1972 on a VA examination.  He had a 
rash shown in February 1974 which was said to be for the 
"first-time"; the diagnosis was pitypsoriasis rosea.  

On VA examination in 2003, there was mild erythema and 
keratoderma on the plantar surfaces of both feet.  Since then 
there has been no sign of skin problems.

No skin disorder has been found to be service connected other 
than tinea pedis, which was last clearly shown in service.

Pursuant to the Board's remand, the Veteran was afforded a 
dermatological examination by VA in 2009.  He said that he 
had had athlete's foot diagnosed in Vietnam and that it now 
recurs on an intermittent basis between his toes.  
Specifically, he said that he would have the rash about 6 
weeks every winter.  At the time of the examination, there 
was no sign of the rash.  The examiner noted that it did not 
affect 5% of the skin service, and did not require systemic 
therapy or immunosuppressive drugs, but only topical ointment 
about 6 weeks a year.

Given the fact that there is no sign of the Veteran's 
manifesting symptoms of tinea pedis at the time of 
examination, and only a history of his having breakouts 
between his toes for a period of time during the winters, it 
must be concluded that, regardless of the criteria cited 
above under which he might alternatively be rated, he does 
not qualify for a compensable rating.  Should his situation 
change in the future in that regard, he is free to provide 
evidence to support that assertion at that time to initiate a 
claim for increase.  A reasonable doubt is not raised to be 
resolved in his favor, and the evidence is quite unequivocal 
as to his service-connected skin disorder.  


D.  Further Considerations

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Therefore, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidence does not show that the Veteran's 
headaches or tinea pedis disabilities have caused marked 
interference with employment beyond that contemplated by the 
Rating Schedule, have necessitated frequent periods of 
hospitalization, or otherwise have rendered impractical the 
application of the regular schedular standards.  
Specifically, frequent periods of hospitalization have not 
been shown with regard to either.  Further, although he is 
unemployed, the evidence does not indicate that his 
disability has resulted in any occupational impairment or 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
ratings.

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extraschedular evaluation is not warranted 
in this case.


ORDER

An increased evaluation for migraine headaches, currently 
evaluated as 30 percent disabling, is denied.

An increased (compensable) evaluation for tinea pedis is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


